NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

ANTHONY RIVERA,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2494
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.

Anthony Rivera, pro se.


PER CURIAM.

             Affirmed. See Boler v. State, 678 So. 2d 319 (Fla. 1996); Franke v. State,

997 So. 2d 424 (Fla. 2d DCA 2008); Coughlin v. State, 932 So. 2d 1224 (Fla. 2d DCA

2006) (en banc); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Cooper v.

State, 800 So. 2d 243 (Fla. 2d DCA 2001).



NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.